United States Court of Appeals
      for the Federal Circuit
                ______________________

              ASETEK DANMARK A/S,
                 Plaintiff-Appellee

                           v.

 CMI USA INC., FKA COOLER MASTER USA, INC.,
          COOLER MASTER CO., LTD.,
              Defendants-Appellants
             ______________________

                 2016-1026, 2016-1183
                ______________________

   Appeals from the United States District Court for the
Northern District of California in No. 3:13-cv-00457-JST,
Judge Jon S. Tigar.
                 ______________________

     ON PETITION FOR PANEL REHEARING
             ______________________

   Before PROST, Chief Judge, NEWMAN, and TARANTO,
                    Circuit Judges.
PER CURIAM.
                       ORDER
     The petition for panel rehearing is granted in part.
The opinion of the court, Asetek Danmark A/S v. CMI
USA INC., 842 F.3d 1350 (Fed. Cir. 2016), is modified as
follows:
2                       ASETEK DANMARK A/S   v. CMI USA INC.



    At 842 F.3d at 1353, “Opinion dissenting in part filed
by Chief Judge Prost” is deleted.
    At 842 F.3d at 1367, the paragraph that begins “Two
final, related points. …” is replaced by the following:
          Two final, related points. First, the need
      for further proceedings to determine the
      proper reach of the injunction in this case
      leads us to vacate the injunction, effective
      upon issuance of our mandate, insofar as the
      injunction reaches conduct by Cooler Master
      that does not abet new violations by CMI.
      The district court is to conduct those pro-
      ceedings in as reasonably prompt a fashion
      as possible. Our partial vacatur of the in-
      junction does not foreclose Asetek from pur-
      suing reinstatement of the vacated portion of
      the injunction should there be unjustifiable
      delay by Cooler Master in completing the
      proceedings, or from pursuing any other
      remedies against Cooler Master, if otherwise
      authorized by law.
    At 842 F.3d at 1367, the sentence in the
CONCLUSION that begins “Insofar as …” is replaced by
the following:
      Insofar as the injunction reaches such con-
      duct, we vacate the injunction and remand
      for further consideration in accordance with
      this opinion.
   At 842 F.3d at 1367, “AFFIRMED IN PART,
REMANDED IN PART” is replaced by “AFFIRMED IN
PART, VACATED IN PART, REMANDED IN PART.”
    At 842 F.3d at 1367–71, Chief Judge Prost’s partial
dissent is withdrawn.
    The revised opinion accompanies this order.
ASETEK DANMARK A/S   v. CMI USA INC.                         3



   IT IS SO ORDERED.
                                       FOR THE COURT

 April 3, 2017                         /s/ Peter R. Marksteiner
       Date                            Peter R. Marksteiner
                                       Clerk of Court